      USDC IN/ND case 1:20-cv-00474 document 2 filed 12/17/20 page 1 of 3


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION

CONDRA SMITH,                                )
                                             )
                   Plaintiff,                )
                                             )
             v.                              ) Civil No 1:20-CV-00474
                                             )
UNITED STATES DEPARTMENT OF                  ) (Formerly 02D09-2011-PL-000475
EDUCATION, et al,                            ) Allen Superior Court)
                                             )
                   Defendant.                )

     MOTION OF DEFENDANT UNITED STATES OF AMERICA FOR
       AN EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S
                         COMPLAINT

       Defendant United States of America submits this motion for an

extension of time through February 15, 2021, to file a pleading responsive to

plaintiff’s complaint, and in support of this motion states as follows:

1.     The undersigned counsel for defendant removed this case to this Court

       on December 17, 2020.

2.     Pursuant to Fed. R. Civ. P. 12(a)(3), for cases of this type initially filed

       in federal court, defendants are afforded a period of 60 days to file a

       responsive pleading.

3.    So that the undersigned counsel for defendant has adequate time to

      prepare a responsive pleading, defendant requests an extension of time
     USDC IN/ND case 1:20-cv-00474 document 2 filed 12/17/20 page 2 of 3


      of 60 days from the date this case was removed to this Court to file the

      responsive pleading.

                               CONCLUSION

      For the foregoing reasons, the Court should grant the motion of

defendant United States of America for an extension of the time through

February 15, 2021, to file a pleading responsive to plaintiff’s complaint.


                               Respectfully submitted,

                               THOMAS L. KIRSCH II
                               UNITED STATES ATTORNEY

                           By: s/Deborah M. Leonard
                               Deborah M. Leonard
                               Assistant United States Attorney
                               E. Ross Adair Federal Building & U.S.
                               1300 South Harrison Street, Room 3128
                               Fort Wayne, IN 46802-3489
                               Telephone: (260) 422-2595
                               Facsimile: (260) 426-1616
                               Email: deborah.leonard@usdoj.gov




                                       2
     USDC IN/ND case 1:20-cv-00474 document 2 filed 12/17/20 page 3 of 3


                       CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2020, the MOTION OF

DEFENDANT UNITED STATES OF AMERICA FOR AN EXTENSION

OF   TIME        TO   RESPOND    TO       PLAINTIFF’S     COMPLAINT          was

electronically filed with the Clerk of the Court using the CM/ECF system and

a copy of the foregoing was served by United States Mail, postage prepaid to

the following:

Condra L. Smith
3301 Lafayette St.
Fort Wayne, IN 46806

Pro-Se Plaintiff




                                           s/ Teresa M. Dillner
                                           Teresa M. Dillner
                                           Legal Assistant, Civil Division
OFFICE OF:
United States Attorney
5400 Federal Plaza, Suite 1500
Hammond, IN 46320
Tel: (219) 937-5500
Fax: (219) 852-2770




                                      3
